Citation Nr: 1043958	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to increases in the "staged" ratings (of 10 percent 
prior to March 13, 2007; 40 percent from March 13, 2007 through 
September 29, 2009; and 20 percent from September 30, 2009) for a 
low back disability.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to September 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision of the Providence, Rhode Island Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent  
rating for the Veteran's low back disability.  An interim (August 
2010) rating decision assigned "staged" increased ratings of 40 
percent, effective March 13, 2007 and 20 percent, effective 
September 30, 2009.  In June 2009 the case was remanded for 
additional development.  The Veteran's claims file is now in the 
jurisdiction of the Hartford, Connecticut RO.

The matter of entitlement to a total rating based on 
individual unemployability (TDIU) has been raised by the 
Veteran's November 2006 correspondence, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Prior to March 13, 2007 the Veteran's low back disability is 
not shown to have been manifested by limitation of forward 
flexion of the thoracolumbar spine to 60 degrees or less, 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour; separately 
ratable neurological symptoms or incapacitating episodes of 
intervertebral disc syndrome (IDS) were not shown.  

2. From March 13, 2007 through September 29, 2009 the Veteran's 
low back disability was not shown to have been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine; 
separately ratable neurological symptoms or incapacitating 
episodes of IDS were not shown.

3. From September 30, 2009 the Veteran's low back disability is 
not shown to have been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or by favorable 
ankylosis of the entire thoracolumbar spine; separately ratable 
neurological symptoms or incapacitating episodes of IDS were not 
shown.


CONCLUSIONS OF LAW

Ratings in excess of 10 percent prior to March 13, 2007, in 
excess of 40 percent from March 13, 2007 through September 29, 
2009, and/or in excess of 20 percent from September 30, 2009 are 
not warranted for the Veteran's low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
An August 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
June 2007 supplemental statement of the case (SSOC) informed the 
Veteran of rating and effective date criteria.  A July 2008 SSOC 
readjudicated the matter (curing any notice timing defect).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran 
has received the general-type notice described in Vazquez-Flores, 
and has had ample opportunity to respond/supplement the record.  
It is not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent treatment records have been secured 
(including those identified in the Board's June 2009 remand).  
The RO arranged for VA examinations in September 2005, March 
2007, and September 2009 (pursuant to the Board's June 2009 
remand).  The examinations are adequate to assess the disability 
as the examiners expressed familiarity with the history of the 
disability, and conducted thorough examinations of the Veteran, 
noting all findings necessary for a proper determination in the 
matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's service-connected low back disability has been 
diagnosed as lumbosacral strain with degenerative disc disease 
(DDD).  Consequently, the disability may be rated under Codes 
5237 (for lumbosacral strain) or 5243(for intervertebral disc 
syndrome (IDS).  Code 5237 provides for rating based on the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula); Code 5243 provides for rating under the 
General Formula or based on Incapacitating Episodes, whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
where there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (2) For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 0 
to 30 degrees, and left and right lateral rotation is 0 to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation. The normal combined 
range of the thoracolumbar spine is to 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

Rating IDS under the formula for rating based on incapacitating 
episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks, during the past 12 months.  A 20 percent rating 
is warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the past 
12 months.  A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least four 
weeks but less than six weeks, during the past 12 months.  A 60 
percent (maximum) rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  Note (1) following Code 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

The Veteran injured his back in a fall in service.  An October 
1971 rating decision granted service connection for lumbosacral 
strain, rated 10 percent.  The instant claim for increase was 
received in August 2005.  

On September 2005 VA examination the Veteran reported constant 
and nagging pain in the left lower aspect of his back (with 
occasional radiation across the back).  He reported morning 
stiffness and an absence of radicular symptoms (though his left 
knee could "give way").  He denied paresthesia or loss of 
bladder or bowel control.  The back pain was precipitated by 
lifting or standing too long and was relieved by medication and 
stretching.  The Veteran reported missing one to two days from 
work due to back pain.  He did not report any flare-ups or 
episodes of incapacitation requiring hospitalization.  On 
examination the Veteran had an antalgic gait and stooped posture.  
There was pain/tenderness to palpation from L4 to S1 with normal 
musculature.  Range of motion testing revealed forward flexion to 
70 degrees, extension to 20 degrees, lateral extension to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Straight leg raises were to 50 degrees without radiating pain 
from the back.  Motor strength was 5/5 bilaterally without 
atrophy.  There was full sensation to the lower extremity.  On 
repetitive use the Veteran had pain without weakness, fatigue, or 
lack of endurance.  An X-ray was interpreted as revealing right 
pars fractures at L5 with anterior listhesis of L5 on S1, 
collapse of L5 on S1, intervertebral disc space, sacralization of 
L5, narrowing of the sacroiliac joints, and possible fusion of 
the superior right sacroiliac joint.  The diagnosis was DDD of 
the lumbosacral spine with anterior listhesis of L5 on S1.  The 
examiner noted that the Veteran's condition had increased in 
severity based on pain and abnormal radiological findings.   

A March 2006 VA outpatient treatment record notes that the 
Veteran's back pain had gotten worse.  It was worse in the 
morning (8-9/10) on most days unless he was bending or doing work 
around the house.  He denied leg weakness but noted that the pain 
could radiate to the buttocks, but not down the legs.  The 
Veteran could do minimal straight leg raising on the left with 
pain and there was decreased range of motion with flexion and 
extension of the lumbar spine.  

An April 2006 VA outpatient treatment record notes that the 
Veteran reported localized pain, greater on the left than right, 
which was worsening, without radiation into the legs.  The pain 
was worse in the morning and was aggravated by activity, (but not 
walking); he walked 4 miles a day.  Prolonged sitting and 
standing produced stiffness.  

A May 2006 VA outpatient treatment record notes that the Veteran 
experienced low back pain that was worse in the morning 
(characterized as stiffness).  On examination he had full range 
of motion of the lumbar spine without mid-line tenderness.   

A December 2006 VA outpatient treatment record notes that the 
Veteran's low back pain had "gotten worse" over the past year 
despite therapy.  He had used a TENS unit with minimal relief and 
was taking Naproxen.  He denied leg weakness but reported that 
pain could radiate to his buttocks but not down his legs.  There 
was no bowel or bladder incontinence.    

On March 13, 2007 VA examination the Veteran reported that his 
back had become more painful and less strong.  He reported a 
daily nagging discomfort/pain with soreness and weakness across 
the lower back at the beltline (described as a deep seated pain 
sensation).  The Veteran would awaken with pain which improved 
with medication and a heating pad.  The pain was located in the 
back and lasted all day long (described as a dull ache with an 
intermittent sharp pain rated 5 or 6/10).  Alleviating factors 
included medication, rest, stretching, and heat.  Aggravating 
factors included prolonged bending, stooping, lifting, or weight 
bearing stress.  The Veteran denied radiation of pain.  He 
experienced weekly flare-ups of pain up to 8 or 9/10 that lasted 
a few hours or days.  He denied bowel, bladder, or erectile 
dysfunction.  He walked unaided without a cane, crutches, or 
wheelchair.  He was able to complete activities of daily living 
with difficulty getting on his pants and socks.  The examiner 
noted that there was possible increased lumbar lordosis.  Range 
of motion testing revealed: Forward flexion to 15 degrees, 
extension to 5 degrees, left and right lateral flexion to 10 
degrees, and left and right lateral rotation to 10 degrees.  The 
Veteran reported pain at the extremes of range of motion.  The 
examiner noted that range of motion was limited by pain and 
weakness following repetitive use (with pain the most prominent 
feature).  There was no evidence of spasm, weakness, or 
tenderness.  There were no postural abnormalities, ankylosis, or 
abnormality of the musculature of the back.  Straight-leg-raising 
was positive bilaterally.  There was no peripheral nerve 
involvement, and there were no incapacitating episodes requiring 
physician prescribed bed rest within the prior 12 months.  The 
diagnosis was lumbosacral strain with lumbar DDD, anterolisthesis 
of L1 on S1.  The examiner noted that overall the Veteran had 
moderate functional impairment as subjectively described.  She 
also noted that 3 positive Waddell's signs suggested that there 
was a non-organic component to the Veteran's pain complaints,  
but did not exclude an organic component.       

A May 2007 VA outpatient treatment record notes that the Veteran 
reported ongoing problems with his back, incapacitation almost 
every morning, taking a few hours to loosen up, and receiving 
partial relief with medication.  

In a July 2007 letter the Veteran's daughter related that his 
back pain affected him in his physical activities such as chores 
around the house and driving.  She noted that in his retirement 
the Veteran could not work on or ride his motorcycle because of 
his back pain.  

An August 2009 VA outpatient treatment record notes that the 
Veteran complained of chronic low back pain and that he was 
taking Tramadol with some relief.  Examination revealed 
tenderness along the lumbar spine and positive straight leg 
raising.  

An August 2009 MRI was interpreted as revealing bilateral L5 pars 
defects, L5/S1 active disc degeneration, Grade I anterolisthesis.  
The exiting L5 nerve roots were draped over exposed disc in the 
neuroforaminal with contact and mild flattening on the left, but 
no impingement.  

An August 2009 private outpatient treatment record notes that the 
Veteran had musculoskeletal pain, stiffness, and paresthesia.  
The assessment was lumbar spondylosis.  

An August 2009 private evaluation notes that the Veteran had a 
long history of low back pain that was diagnosed as chronic 
lumbar strain.  He was treated with physical therapy, Tramadol, 
and NSAIDS (which were recently discontinued).  The pain was 
mostly in his back and the provider noted that the Veteran did 
not have any good nerve root signature.  If he sat too long it 
bothered his back and walking tended to loosen him up, with 
increased pain after extensive walking.  He still led an active 
life and rode a motorcycle.  MRI results were noted as showing a 
grade I spondylolisthesis due to bilateral spondylosis with some 
compression of the neural foramina bilaterally.  Muscle strength 
and reflex testing were intact and straight leg raising was 
negative.       

An October 2009 CT was interpreted as revealing advanced 
degenerative changes of the lumbosacral junction with no 
significant spinal canal or neural foraminal stenosis.  

On September 30, 2009 VA examination the Veteran reported pain 
"all day everyday" across his low back (without numbness or 
weakness), greater on the right than the left, extending to the 
coccyx.  There was no bowel or bladder incontinence.  The Veteran 
used a brace, Tramadol (which had doubled since September 2009) 
and a TENS unit, as needed, for relief.  He did not use a cane or 
crutch.  There was no physician directed bed rest.  The Veteran's 
activities of daily living were restricted in that he was unable 
to sit or stand for more than 20 minutes, lift more than 15 
pounds, squat, or walk more than a mile.  The Veteran reported 
that he retired after 34 years with the postal service.  He had 
flare-ups four times per week lasting several hours during which 
he could perform minimal activities.  On examination the Veteran 
walked with a limp but did not use an assistive device for 
ambulation.  The curvature of the lumbosacral spine was normal.  
There was no tenderness or spasm.  Range of motion testing 
revealed: forward flexion to 50 degrees, right and left lateral 
bending to 20 degrees, and right and left rotation to 15 degrees, 
all with pain.  There was no decrease in range of motion on 
repetitive testing and "no DeLuca criteria."  Specifically the 
examiner opined that there were no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Straight leg-raising was positive on the right.  
Motor strength was 5/5 with 2+ deep tendon reflexes bilaterally.  
There was no atrophy.  There was normal sensation and tone in the 
lower extremities.  A September 2009 X-ray was interpreted as 
revealing spondylosis at L5, grade 1-2 anterolisthesis of L5 on 
S1, moderate severe disk space narrowing at L5-S1, mild 
degenerative disc disease (DDD) at L1-2, and degenerative changes 
of the right sacroiliac joint.  The Veteran reported receiving 
three nerve root blocks with limited relief.  The impression was 
lumbar spondylosis and anterolisthesis and DDD.  The Veteran 
denied any spine related subjective complaints.  There were no 
related effects on his ability to function in his usual 
occupation or routine daily activities including walking.  He 
denied periods of incapacitation requiring physician prescribed 
bed rest.  Examination of the spine revealed no painful motion, 
spasm, weakness, tenderness, abnormal curvatures, or flattening.  

Prior to March 13, 2007

The medical evidence of record does not show (nor does the 
Veteran allege) that during this period his forward flexion of 
the thoracolumbar spine was limited to 60 degrees or less, his 
combined range of motion of the thoracolumbar spine was 120 
degrees or less; or that his low back disability was manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  On September 2005 VA 
examination forward flexion of the thoracolumbar spine was to 70 
degrees and combined range of motion was well in excess of 120 
degrees.  A May 2006 VA outpatient treatment record notes that 
the Veteran had full range of motion of the thoracolumbar spine.  
Examination did not reveal any separately ratable neurological 
symptoms.  Consequently, the next higher (20 percent) rating 
under the General Formula criteria is not warranted prior to 
March 13, 2007.  

Furthermore, it is neither shown nor alleged that at any time 
during this period the Veteran was placed on bed-rest by a 
medical provider.  While on September 2005 VA examination the 
examiner noted that the Veteran had no episodes of incapacitation 
requiring hospitalization, VA treatment records are silent for 
any periods of physician prescribed bed rest (including not 
associated with hospitalization) during the period under 
consideration.  Consequently, a higher rating based on 
incapacitating episodes is not warranted.  

March 13, 2007 through September 29, 2009

The medical evidence of record does not show (nor does the 
Veteran allege) that during this period he had unfavorable 
ankylosis of the thoracolumbar spine.  VA outpatient treatment 
records are silent for ankylosis of the spine.  On March 2007 VA 
examination there was no ankylosis of the spine.  Examination did 
not reveal any separately ratable neurological symptoms.  
Consequently, the next higher (50 percent) rating under the 
General Formula criteria is not warranted.

Furthermore, it is neither shown nor alleged that at any time 
during this period the Veteran was placed on bed-rest by a 
medical provider.  Notably, on March 2007 examination, it was 
noted that the Veteran denied incapacitating episodes requiring 
physician prescribed bed rest.  VA outpatient treatment records 
are silent for such.  Consequently, a higher rating based on 
incapacitating episodes is not warranted.  

From September 30, 2009     

The medical evidence of record does not show (nor does the 
Veteran allege) that he has (or during the period under 
consideration has had) forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  On September 30, 2009 VA examination 
forward flexion of the thoracolumbar spine was to 50 degrees and 
the curvature of the spine was normal.  Examination did not 
reveal any separately ratable neurological symptoms.  
Consequently, the next higher (40 percent) rating under the 
General Formula criteria is not warranted from September 30, 
2009. 

Furthermore, it is neither shown nor alleged that at any time 
during this period the Veteran was placed on bed-rest by a 
medical provider.  Notably, on September 30, 2009 VA examination, 
the Veteran denied any periods of incapacitation requiring 
physician prescribed bed rest.  VA outpatient treatment records 
are silent for such.  Consequently, a higher rating based on 
incapacitating episodes is not warranted.  

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to the low back disability that are not 
encompassed by the rating assigned.  Functional impairment of 
decreased range of motion of the thoracolumbar spine is squarely 
encompassed by the schedular rating criteria.  Therefore, those 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Ratings in excess of 10 percent prior to March 13, 2007, 40 
percent from March 13, 2007 through September 29, 2009, and 20 
percent from September 30, 2009 for the Veteran's low back 
disability are denied.      


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


